--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated  as  of  January 19,
2017 by  and between Simaltus Corporation,  a Nevada corporation, with
headquarters located at 175 Joerschke Dr., Grass Valley, CA 95945 (the
"Company"), and Tri-Bridge Ventures LLC, a New Jersey limited liability company,
with its address at 450 7th Ave, Suite 609 New York, NY 10123 (the "Buyer").


WHEREAS:
 
A.           Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement up to Five
Million Dollars ($5,000,000.00) of the Company’s common stock (the "Securities"
or “Shares”), $0.00001 par value per share, of the Company (the "Common Stock"),
upon the terms and subject to the limitations and conditions set forth in this
Agreement.
 
B. The Buyer wishes to purchase , upon the terms and conditions stated in this
Agreement, such principal amount of Securities as is set forth immediately below
its name on the signature pages hereto; and
 
NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
 
agree as follows:
 
1.  Purchase and Sale of Securities.
 
a.           Purchase of Securities, Draw Down.  During the term of this
Agreement, the Company may request a “Draw Down”, whereby the Company shall
deliver to Buyer written notice to purchase a certain dollar amount of shares of
common stock (a “Draw Down Amount”).  In no event may any Draw Down Amount be in
an amount that would result in the beneficial ownership of more than 9.99% of
the outstanding stock of the Company by Buyer.


b.           Maximum Draw Down.  The maximum Draw Down Amount allowed under this
Agreement shall be equal to the lesser of $166,000.00 or 200% of the average of
the three lowest dollar amounts for the ten (10) trading days immediately
preceding the Draw Down Notice Date..


 
1

--------------------------------------------------------------------------------

 
c.           Draw Down Request Intervals.  The Company may deliver its first
Draw Down Notice to Buyer ten trading days from the effectiveness of the
Company’s S-1 Registration Statement, by which it shall register all shares
underlying this Agreement.  All subsequent Draw Down Notices may be submitted to
Buyer no sooner than the later of 1 day after the end of the Valuation Period
from the preceding Draw Down Notice or the date the Buyer sold all shares from
the preceding Draw Down.
 


d.           Form of Payment, Purchase Price. The Purchase Price for each Draw
Down Notice shall be equal to 82.5% of the lowest closing in the ten trading
days prior to the date of the Draw Down Notice.  The aggregate Purchase Price
will be held in Escrow and immediately released to the Company upon shares
clearing in the Buyer’s brokerage account.


e.           Intentionally Omitted


f.           Commitment Fee.  Upon the execution of this Agreement, the Company
shall issue to Buyer a Commitment Fee of  a Convertible Promissory Note in the
amount of $150,000.00 (the “Note Commitment”); and $100,000.00 (the “Share
Commitment”) worth of restricted shares of common stock (the “Commitment
Shares”), calculated as follows, the “Initial Commitment Shares” means such
number of shares of Common Stock (rounded up to the nearest whole share) equal
to the sum of  the quotient obtained by dividing (x) $100,000.00, representing
the Share Commitment, by (y) 125% of the lowest trading price of the Common
Stock on the date the Agreement is executed.
  
 In the event that the total Commitment Shares issued or to be issued to the
Holder represents more than 4.99% of the outstanding stock of the Company, the
Buyer has the right to have the Commitment Shares delivered in multiple
issuances. For the avoidance of doubt, all of the Commitment Shares and
Commitment Note shall be fully earned as of the Closing Date, regardless of
whether any Draw Downs are issued by the Company or settled hereunder


g.           Closing Date. The initial Closing Date shall be the date of
execution of this Agreement, at which time the Commitment Fee shall become due
and payable, regardless of whether and Draw Downs are issued by the Company or
settled hereunder.  All Draw Downs shall be considered subsequent Closing Dates.


h.           Term.  The Term of this Agreement shall expire Two Years from the
date on which the Company’s S-1 Registration Statement becomes effective.


i.           Registration of Securities.  Buyer shall have registration rights
with respect to all Securities underlying this Agreement, which are issuable
upon the Draw Down of all $5,000,000.00 of the Company’s Common Stock.  The
Company shall file a Form S-1 Registration Statement within  three (3) months of
the execution of this Agreement, in order to register all Common Shares
underlying this Agreement.  If such S-1 Registration Statement is not filed
within three (3) months of the execution of this Agreement, Buyer, in its sole
discretion, may terminate this Agreement.  In addition, if the S-1 Registration
Statement does not become effective within three (3) months from its initial
filing date, Buyer may, in its sole discretion, terminate this Agreement.  There
shall be no cost or expense on behalf of Buyer related to the registration of
the shares underlying this Agreement.  The Company must ensure that the
Registration Statement, once effective, remains effective at all times, not
subject to any actual or threatened stop order or suspension.  If the
effectiveness of the Registration Statement lapses for any reason at any time,
Buyer, in its sole discretion, may terminate this Agreement. Irrespective of the
Company filing a Form S-1, or such Form S-1 becoming effective, or any other
provisions in this Agreement, the Company is obligated to issue to Buyer the
Commitment Fee pursuant to Section f. of this Agreement upon execution of this
Agreement.


 
2

--------------------------------------------------------------------------------

 
2.  Buyer's   Representations   and   Warranties.  The Buyer represents and
warrants to the Company that:
 
a.           Investment Purpose.  As of the date  hereof,  the  Buyer  is
purchasing the Securities for its own account and not with a present view
towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; provided , however,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.


b.           Accredited Investor Status.  The Buyer is an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D (an "Accredited
Investor").
 
c.           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer 's
compliance with, the representations , warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.
 
d.           Information. The Buyer and its advisors, if any, have been , and
for so long as the Securities remain outstanding will continue to be, furnished
with all materials relating to the business , finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Buyer or its advisors . The Buyer and its advisors,
if any, have been, and for so long as the Securities remain outstanding will
continue to be, afforded the opportunity to ask questions of the Company.
Notwithstanding the foregoing, the Company has not disclosed to the Buyer any
material nonpublic information and will not disclose such information unless
such information is disclosed to the public prior to or promptly following such
disclosure to the Buyer. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representative s
shall modify, amend or affect Buyer 's
right  to  rely  on  the  Company's  representations and warranties contained in
Section 3 below. The Buyer understands that its investment in the Securities
involves a significant degree of risk. The Buyer is not aware of any facts that
may constitute a breach of any of the Company's representations and warranties
made herein.
 
e.           Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
f.           Transfer or Re-sale. The Buyer understands that (i) the sale or re-
sale of the Securities has not been, at the time of execution of this Agreement,
registered under the 1933 Act or any applicable state securities laws, and the
Securities may not be transferred unless (a) the Securities are sold pursuant to
an effective registration statement under the 1933 Act, (b) the Buyer shall have
delivered to the Company , at the cost of the Buyer, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration , which opinion shall be accepted by the Company , (c) the
Securities are sold or transferred to an "affiliate" (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) ("Rule 144")) of the Buyer
who agrees to sell or otherwise transfer the Securities only in accordance with
this Section 2(f) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) ("Regulation S"), and the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions, which opinion shall be accepted by the Company; (ii) any
sale of such Securities made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable , any re-sale of such Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder ; and (iii) neither the Company nor any other person is under any
obligation to register such Securities  under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.
 


 
3

--------------------------------------------------------------------------------

 
g.           Legends. The Buyer understands that the Securities and, until such
time as the Shares have been registered under the 1933 Act may be sold pursuant
to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
may bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):
 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR  THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE    HAVE   BEEN   REGISTERED    UNDER    THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR  THE  SECURITIES  UNDER  THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER), IN A  GENERALLY  ACCEPTABLE  FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER  SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144  OR  RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN  OR  FINANCING  ARRANGEMENT  SECURED BY  THE  SECURITIES."
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions , to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Securities.
 
h.           Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid and binding
agreement of the Buyer enforceable in accordance with its terms.
 
i.           Residency. The Buyer is a resident of the jurisdiction set forth
immediately below the Buyer's name on the signature pages hereto.
 


 
4

--------------------------------------------------------------------------------

 
 


3.           Representations and Warranties of the Company.         
 
The Company represents and warrants to the Buyer that:
 
a.           Organization   and   Qualification.  The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. Schedule 3(a) sets forth
a list of all of the Subsidiaries of the Company and the jurisdiction in which
each is incorporated. The Company and each of its Subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. "Material Adverse Effect" means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. "Subsidiaries" means any corporation or other organization, whether
incorporated or unincorporated , in which the Company owns, directly or
indirectly , any equity or other ownership interest.
 
b.           Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Securities and to consummate the transactions contemplated hereby and thereby
and to issue the Securities, in accordance with the terms hereof and thereof,
(ii) the execution and delivery of this Agreement, the Securities by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Company's Board of Directors and no
further  consent  or authorization of the Company, its Board of Directors, or
its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official  representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Securities, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
 
c.           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of: (i) 3,000,000,000 shares of Common Stock,
$0.00001 par value per share, of which ____________________ shares were issued
and outstanding as of January 19, 2017. All of such outstanding shares of
capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and non-assessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company. As of the effective date of this Agreement, (i) there are
no outstanding options, scrip, rights to subscribe for, puts, calls, rights of
first refusal, agreements, understandings, claims or other commitments or rights
of any character whatsoever relating to, or securities or rights convertible
into or exchangeable for any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Securities. The Company
has furnished to the Buyer true and correct copies of the Company 's Certificate
of Incorporation as in effect on the date hereof ("Certificate of
Incorporation") , the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto. The Company shall provide the Buyer with a written update of
this representation signed by the Company 's Chief Executive on behalf of the
Company as of the Closing Date.


 
5

--------------------------------------------------------------------------------

 
d.           Issuance of Shares. The Shares are duly authorized and reserved for
issuance and, will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.


e.           Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Shares. The Company further acknowledges that its obligation to
issue the Shares in accordance with this Agreement, and the issuance of such
Shares is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other shareholders of the
Company.
 
f.           No   Conflicts.     The execution, delivery and performance of this
Agreement , the Securities by the Company and the consummation by the Company of
the transaction s contemplated hereby and thereby will not (i) conflict  with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under , or give to others any rights of
termination , amendment, acceleration or cancellation of, any agreement ,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations , amendments , accelerations,  cancellations  and violations as
would not, individually or in the aggregate, have a  Material  Adverse  Effect).
Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation , By-laws or other organizational documents and
neither the Company nor any of its Subsidiaries is in default (and no event has
occurred which with notice or lapse of time or both could put the Company or any
of its Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture  or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected , except for possible defaults as would
not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Subsidiaries, if any, are not being conducted,
and shall not be conducted so long as the Buyer owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity. Except
as specifically contemplated  by this Agreement and as required under the 1933
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement , the
Securities in accordance with the terms hereof or thereof or to issue and sell
the Securities in accordance with the terms hereof and to issue the Shares. All
consents, authorizations , orders, filings and registrations which
the  Company  is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company is not in
violation of the listing requirements of the Over-the­ Counter Bulletin Board
(the "OTCBB") and does not reasonably anticipate that the  Common Stock will be
delisted by the OTCBB in the foreseeable future. The Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.  If any Material Adverse Event takes place during the term
of this Agreement, no Draw Down Notice may be delivered by Company to Buyer, and
Buyer may, in its sole discretion, terminate this Agreement.  In addition, if a
Material Adverse Effect or Event occurs subsequent to a Draw Down Purchase Price
being paid by Buyer, but prior to the sale of the Draw Down Shares, Buyer, in
its sole discretion, may be entitled to receive the immediate return of the
Purchase Price funds.
 
g.           SEC Documents; Financial Statements. The Company has, or once it
becomes a public entity will, timely file
all  reports,  schedules,  forms,  statements  and  other  documents  required  to  be  filed  by  it
with the SEC pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the "1934 Act") (all of the foregoing filed prior to
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents (other  than exhibits to such documents)
incorporated by reference therein , being hereinafter  referred  to herein as
the "SEC Documents"). Upon written request the Company will deliver to the Buyer
true and complete copies of the SEC Documents, except for such exhibits and
incorporated documents. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents , at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein , in light of the circumstances under which they were made, not
misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated  in  subsequent filings prior the
date hereof). As of their respective dates, the financial  statements  of  the
Company included in the SEC Documents complied as to form in all material
respects with
applicable  accounting  requirements  and  the  published  rules  and  regulations  of  the  SEC
with respect thereto. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles, consistently
applied, during the periods involved and fairly present in all material respects
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the financial statements of the Company included in the SEC Documents, the
Company has no liabilities, contingent or otherwise , other than (i) liabilities
incurred in the ordinary course of business subsequent to January 19, 2017, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. The Company is subject to the reporting requirements of the 1934
Act.


h.           Absence of Certain Changes. Since January 19, 2017, there have been
no material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.


i.           Absence of Litigation.   There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization  or body pending or, to the
knowledge  of the Company or any of  its Subsidiaries, threatened against or
affecting  the  Company  or  any  of  its  Subsidiaries,  or  their  officers  or
directors  in their  capacity  as such, that  could  have a
Material  Adverse  Effect. Schedule 3(i) contains a complete list and summary
description of any pending or, to  the knowledge of the Company,
threatened  proceeding  against or affecting the Company  or  any of its
Subsidiaries, without regard to whether  it would  have  a
Material  Adverse  Effect.    The Company  and  its Subsidiaries  are
unaware  of any  facts  or circumstances  which  might  give  rise to  any of
the foregoing.
 


 
6

--------------------------------------------------------------------------------

 
j.           Patents, Copyrights, etc. The Company and each of  its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how , trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
("Intellectual Property") necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company's knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated  to be
operated in the future); to the best of the Company's knowledge , the Company's
or its Subsidiaries' current and intended products , services and processes do
not infringe on any Intellectual Property or other rights held by any person ;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.
 
k.           No Materially Adverse Contracts, Etc.  Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.
 
l.           Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns , reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations , except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company's
tax returns is presently being audited by any taxing authority.


m.           Certain Transactions.   None of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract , agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company , any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.  In addition, Company agrees that during the term of this
Agreement, it shall not enter into a similar financing arrangement with any
other individual or entity.


n.           Disclosure. All information relating to or concerning the Company
or any of its Subsidiaries set forth in this Agreement and provided to the Buyer
pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties , prospects, operations or financial conditions, which ,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company 's reports filed under
the  1934 Act are being incorporated into an effective registration  statement
filed by the Company under the 1933 Act).
 
o.           Acknowledgment Regarding Buyer’s Purchase of Securities.   The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of arm's length purchasers with respect to this Agreement
and  the  transactions  contemplated  hereby .    The Company further
acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and
the  transactions contemplated hereby and any statement
made  by  the  Buyer  or  any  of  its   respective representatives  or agents
in connection with this Agreement and the transactions  contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyer ' purchase
of the Securities. The Company further represents to the Buyer that the
Company's decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
p.           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf , has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company's securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its securities.
 
q.           No Brokers. The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.
 
r.           Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2013, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.
 


 
7

--------------------------------------------------------------------------------

 
s.           Environmental Matters.
 
(i) There are, to the Company's knowledge , with respect  to the Company or any
of its Subsidiaries or any predecessor of the Company, no past or present
violations  of  Environmental   Laws  (as  defined  below),  releases  of  any  material   into  the
environment, actions, actlv1t1es, circumstances, conditions, events, incidents,
or contractual obligations which may give rise to any common law environmental
liability or any liability under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 or similar federal, state, local or
foreign laws and neither the Company nor any of its Subsidiaries has received
any notice with respect to any of the foregoing, nor is any action pending or,
to the Company's knowledge, threatened in connection with any of the foregoing.
The term "Environmental Laws" means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient  air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment , storage, disposal,
transport or handling of Hazardous Materials , as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments , licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
 
(ii) Other than those that are or were stored, used or disposed of in compliance
with applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company
's or any of its Subsidiaries' business.
 
(iii) There are no underground storage tanks on or under any real property
owned, leased or used by the Company or any of its Subsidiaries that are not in
compliance with applicable law.
 
t.           Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(t) or such
as would not have a Material Adverse Effect. Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a Material Adverse Effect.
 
u.           Omitted


v.           Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company's board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability , (iii)
access to assets is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
w.           Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director , officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution , gift, entertainment or other unlawful expenses relating to
political activity; made any direct or  indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff , influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
x.           Solvency. The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature. The Company did not receive a qualified opinion
from its auditors with respect to its most recent fiscal year end and, after
giving effect to the transactions contemplated by this Agreement, does not
anticipate or know of any basis upon which its auditors might issue a qualified
opinion in respect of its current fiscal year.
 
y.           No Investment Company.  The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an
"investment company" required to be registered under the Investment Company Act
of 1940 (an "Investment Company").  The Company is not controlled by an
Investment Company.
 
z.           Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this
Section 3, and in addition to any other remedies available to the Buyer pursuant
to this Agreement , it will be considered an Event of default.
 


 
8

--------------------------------------------------------------------------------

 
4.           Covenants.
 
a.           Best Efforts.  The parties shall use their best efforts to satisfy
timely each of the conditions described in Section 6 and 7 of this Agreement.


b.           Use of Proceeds. The Company shall use the proceeds for general
working capital purposes.
 
c.           Expenses. At each Closing, the Company shall reimburse Buyer for
expenses incurred by them in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the other agreements
to be executed in connection herewith ("Documents"), including, without
limitation, reasonable attorneys' and consultants' fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Documents or any consents or waivers of provisions in
the Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents. When
possible, the Company must pay these fees directly, otherwise the Company must
make immediate payment for reimbursement to the Buyer for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. In respect of this Transaction, the Company shall reimburse Buyer for
Buyer's expenses at each Closing, which shall be listed in the disbursement
authorization and shall be included in the total funding amount.


d.           Financial Information. Upon written request the Company agrees to
send or make available the following reports to the Buyer until the Buyer
transfers, assigns, or sells all of the Securities: (i) within ten (10) days
after the  filing with the SEC, a copy of its Annual Report on Form 10-K its
Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K; (ii) within
two (2) days after release, copies of all press releases issued  by  the Company
or any of its Subsidiaries; and (iii) contemporaneously with the making
available or giving to the shareholders of the Company, copies of any notices or
other information  the Company  makes  available  or gives to  such
shareholders.
 
e.           Listing.  The Company shall promptly secure the listing of the
Shares upon each national securities exchange or automated quotation system, if
any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and, so long as the Buyer owns any of the Securities, shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Shares from time  to time issuable upon future Closings. The
Company will obtain and, so long as the Buyer owns any of the Securities,
maintain the listing and trading of its Common  Stock on the OTCBB or any
equivalent replacement quotation service, the Nasdaq National Market
("Nasdaq"),  the Nasdaq SmallCap Market ("Nasdaq SmallCap"), the New York  Stock
Exchange  ("NYSE"), or the American Stock Exchange ("AMEX") and will comply in
all respects with the Company's reporting , filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority ("FINRA") and
such exchanges, as applicable. The Company shall promptly provide to the Buyer
copies of any notices it receives from the OTCBB and any other
exchanges  or  quotation  systems  on  which  the  Common  Stock  is  then  listed  regarding  the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems.


f.           Corporate Existence. So long as the Buyer beneficially owns any
Securities, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company's assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company's
assets, where the surviving or successor entity in such transaction (i) assumes
the Company's obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on the OTCBB or any equivalent
replacement quotation service, Nasdaq , Nasdaq SmallCap, NYSE or AMEX .
 
g.           No Integration.  The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.
 
h.           Breach   of   Covenants.  If the Company breaches any of the
covenants set forth in this Section 4, and in addition to any other remedies
available to the Buyer pursuant to this Agreement, it will be considered an
event of default.
 
i.           Failure   to   Comply   with   the   1934 Act.   So long as the
Buyer beneficially owns the Securities, the Company shall comply with the
reporting requirements of the 1934 Act; and the Company shall continue to be
subject to the reporting requirements of the 1934 Act.
 
j.           Trading Activities. Neither the Buyer nor its affiliates has an
open short position in the common stock of the Company and the Buyer agree that
it shall not , and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the common stock of the
Company.
 
k.           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Buyer or its nominee, for the Shares in such amounts as specified from
time to time by the Buyer to the Company (the "Irrevocable Transfer Agent
Instructions"). In the event that the Borrower proposes to replace its transfer
agent, the Borrower shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to the Purchase Agreement (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Borrower and the
Borrower. The Company warrants that: (i) no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5, and stop
transfer instructions to give effect to Section 2(f) hereof, will be given by
the Company to its transfer agent and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement; (ii) it will not direct its transfer agent not to
transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Shares to
be issued to the Buyer pursuant to this Agreement; and (iii) it will not fail to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
Shares issued to the Buyer pursuant to this Agreement. Nothing in this Section
shall affect in any way the Buyer's obligations and agreement set forth in
Section 2(g) hereof to comply with all applicable prospectus delivery
requirements , if any, upon re-sale of the Securities. If the Buyer provides the
Company , at the cost of the Buyer, with (i) an opinion of counsel in form,
substance and scope customary for opinions in comparable transactions, to the
effect that a public sale or transfer of such Securities may be made without
registration under the 1933 Act and such sale or transfer is effected or (ii)
the Buyer provides reasonable assurances that the Securities can be sold
pursuant to Rule 144, the Company shall permit the transfer , promptly instruct
its transfer agent to issue one or more certificates, free from restrictive
legend, in such name and in such denominations as specified by the Buyer. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
 
9

--------------------------------------------------------------------------------

 


l.           Conditions to the Company's Obligation to Sell.  The obligation of
the Company hereunder to issue and sell the Shares to the Buyer at each Closing
is subject to the satisfaction, at or before each Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion:
 
i.  The Buyer shall have executed this Agreement and delivered the same to
theCompany.


ii.  The Seller shall have requested a draw down of an amount of Securities to
bepurchased.


iii.  The Buyer shall have delivered the Purchase Price upon the deposit of
theshares in Buyer’s brokerage account.
 
iv.   The representations and warranties of the Buyer shall be true and correct
inall material respects as of the date when made and as of each Closing Date
asthough made at that time (except for representations and warranties that speak
as ofa specific date), and the Buyer shall have performed , satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to each Closing Date.
 
v.  No litigation, statute, rule, regulation , executive order, decree, ruling
orinjunction shall have been enacted, entered , promulgated or endorsed by or in
anycourt or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
m.           Conditions to The Buyer’s Obligation  to  Purchase.  The obligation
of the Buyer hereunder to purchase the Securities at each Closing is subject to
the satisfaction, at or before each Closing Date of each of the following
conditions, provided that these conditions are for  the Buyer 's sole benefit
and may be waived by the Buyer at any time in its sole discretion :


i.  The Company shall have executed this Agreement and delivered same tothe
Buyer.


ii.  The Company shall have delivered to the Buyer a draw down notice.


iii.  The representations and warranties of the Company shall be true and
correctin all material respects as of the date when made and as of the Closing
Date asthough made at such time (except for representations and warranties that
speak asof a specific date) and the Company shall have performed , satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed , satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company , dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including , but not
limited to certificate s with respect to the Company 's Certificate of
Incorporation, By-laws and Board of Directors' resolutions relating to the
transactions contemplated hereby.


iv.  No litigation , statute, rule, regulation , executive order, decree, ruling
orinjunction shall have been enacted, entered , promulgated or endorsed by or in
anycourt or governmental authority of competent jurisdiction or any
self-regulatoryorganization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


v.  No event shall have occurred which could reasonably be expected to have
aMaterial Adverse Effect on the Company including but not limited to a change
inthe 1934 Act reporting status of the Company or the failure of the Company to
be timely in its 1934 Act reporting obligations.


vi.  The Shares shall have been authorized for quotation on the OTCBB(or any
equivalent replacement quotation service) and trading in the Common Stockon the
OTCBB shall not have been suspended by the SEC or the OTCBB.


vii.  The Buyer shall have received an officer's certificate described in
Section3(c) above, dated as of the initial Closing Date.
 


 
10

--------------------------------------------------------------------------------

 
5.           Governing Law; Miscellaneous.
 
a.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
uponforum non conveniens. The Company and Buyer waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.
 
b.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.


c.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d.           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof .
 
e.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.
 
                f.           Notices.   All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail , registered or certified , return
receipt requested , postage prepaid , (iii) delivered by reputable air courier
service with charges prepaid , or (iv) transmitted by hand delivery , telegram,
or facsimile, addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine , at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to  such address, or upon actual receipt of such mailing , whichever
shall first occur. The addresses for such communications shall be :
 


If to the Company, to:


Simaltus Corporation
175 Joerschke Dr.
Grass Valley, CA 95945
 
If  to the Buyer:
 
Tri-Bridge Ventures LLC
 
______________________
 
______________________
______________________
 


Each party shall provide notice to the other party of any change in address.


 
11

--------------------------------------------------------------------------------

 


 
g.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), the Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from the Buyer or to any of its "affiliates," as that term is
defined under the 1934 Act, without the consent of the Company.
 
h.           Third Party Beneficiaries.   This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
i.           Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all their officers, directors, employees and agents for loss or damage
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
j.           Publicity.  The Company, and the Buyer shall have the right to
review a reasonable period of time before issuance of any press releases, SEC,
OTCBB or FINRA filings, or any other public statements with respect to the
transactions contemplated hereby; provided , however , that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
SEC, OTCBB (or other applicable  trading  market)  or FINRA filings with respect
to such transactions as is required by applicable law and regulations (although
the Buyer shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).
 
k.           Further Assurances.  Each party shall do and perform , or cause to
be done and performed, all such further acts and things , and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
l.             No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
m.           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that  the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled , in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.




IN WITNESS WHEREOF, the  undersigned  Buyer
and   the   Company   have   caused   this Agreement to be duly executed as of
the date first above written.




Simaltus Corporation
 
/s/Gary Tilden
________________________
By: Gary Tilden
Title: CEO




Tri-Bridge Ventures LLC


/s/John Forsythe

_________________________
By: John Forsythe
Title: Managing Partner








 
12

--------------------------------------------------------------------------------

 


 
 


